 1
 2                                                             JS-6
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8
 9    United Specialty Insurance Company                 Case No. EDCV 18-00002 JGB
                                                                   (SHKx)
10
                                           Plaintiffs,
11
                  v.
12                                                               JUDGMENT
      E-Cig Vapor Emporium, LLC, et al.,
13
14                                       Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrent herewith, the Motion for Summary
18   Judgment by Plaintiff United Specialty Insurance Company (“USIC”) is
19   GRANTED as to Plaintiff’s First, Second, and Fourth Causes of Action. The
20   Court declares the following:
21
        (1) that USIC owes no obligation to defend E-Cig Vapor Emporium, LLC (“E-
22
           Cig”) in the lawsuit filed in Riverside County Superior Court entitled Robert
23
           Sean Lockyer v. E-Cig Vapor Emporium, LLC, case number PSC1704348
24
           (“Underlying Action”);
25
        (2) that USIC owes no obligation to indemnify E-Cig in the Underlying Action;
26
           and
27
        (3) that USIC is entitlted to reimbursement from E-Cig for costs incurred to
28
           defend it in the underlying action.
 1         Judgment is hereby entered in favor of USIC and against E-Cig on the first,
 2   second, and fourth causes of action for declaratory relief.
 3
 4
 5    Dated: October 15, 2018
 6
                                               THE HONORABLE JESUS G. BERNAL
 7                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
